Exhibit 10.1

 

CONFIDENTIAL

 

GLOBAL AMENDMENTS TO

VOGTLE ADDITIONAL UNITS AGREEMENTS

 

This Global Amendments to Vogtle Additional Units Agreements, dated as of
February 18, 2019 (“Global Amendment”), is by and among GEORGIA POWER COMPANY, a
corporation organized and existing under the laws of the State of Georgia
(“GPC”), OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), an
electric membership corporation formed under the laws of the State of Georgia
(“OPC”), MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, a public body corporate and
politic and an instrumentality of the State of Georgia (“MEAG”), MEAG POWER
SPVJ, LLC, MEAG POWER SPVM, LLC, MEAG POWER SPVP, LLC, each a Georgia limited
liability company (collectively, the “MEAG SPVs”), and THE CITY OF DALTON,
GEORGIA, an incorporated municipality in the State of Georgia acting by and
through its Board of Water, Light and Sinking Fund Commissioners d/b/a Dalton
Utilities (“Dalton”) (GPC, OPC, MEAG, the MEAG SPVs and Dalton hereinafter
referred to individually as a “Party” and collectively called the “Parties”).

 

WITNESSETH

 

WHEREAS, GPC, OPC, MEAG, the MEAG SPVs and Dalton entered into the agreements
set forth in Appendix A in connection with the development, construction,
licensing, startup, operation, maintenance, and decommissioning of two new
nuclear generating units at the Vogtle Electric Generating Plant in Burke
County, GA (collectively, the “Additional Units Agreements”); and

 

WHEREAS, in connection with the continuation of construction of the Additional
Units, the Parties have agreed to amend certain of the Additional Units
Agreements as set forth in this Global Amendment;

 

NOW, THEREFORE, in consideration of the recitals, the mutual promises herein and
other good and valuable consideration, the receipt and sufficiency of which the
Parties acknowledge, the Parties, intending to be legally bound, acknowledge,
stipulate and agree as follows:

 

Section 1.0                                   Amendments to Agreement and
Amendment.

 

1.1                               Section 2.1(a)(iii) of the Agreement and
Amendment (as defined in item 12 of Appendix A) is deleted and replaced with the
following:

 

(iii)                               (1) any (A) decision by the Georgia Public
Service Commission (“GPSC”) to disapprove any portion of GPC’s share of the
total Project investment or GPC’s associated financing costs in excess of the
first 6% of such investment and financing costs for any six-month VCM reporting
period or (B) determination by the GPSC during its review of GPC’s Seventeenth
Semi-Annual Construction Monitoring Report, Request for Approval of the
Expenditures Made between January 1, 2017 and June 30, 2017, and Request for
Approval of the Revised Project Cost Estimates and Construction Schedule
Pursuant to O.C.G.A. § 46-3A-

 

--------------------------------------------------------------------------------



 

7(b), submitted by GPC to the GPSC August 31, 2017 (“VCM 17”) review, or at any
time thereafter, (i) that any of GPC’s share of the total Project investment or
GPC’s associated financing costs (except those already specified in GPSC’s
December 20, 2016, Order Adopting Stipulation, filed January 3, 2017) in excess
of the first 6% of such investment and financing costs during any six-month VCM
reporting period from or after VCM 17 will not be recovered in GPC’s retail
rates because they are deemed by the GPSC to be unreasonable or imprudent or for
any other reason, or (ii) that such investment or associated financing costs in
excess of the 6% threshold for any six-month VCM reporting period will be
presumed to be unreasonable or imprudent or unrecoverable, in each case which
decision or determination shall have become final and non-appealable; or
(2) from or after the VCM 17 reporting period, GPC shall (i) not submit any
portion of GPC’s share of the total Project investment or GPC’s associated
financing costs in excess of the 6% threshold for any six-month VCM reporting
period to the GPSC for approval by the conclusion of its routine VCM reporting
process or (ii) publicly announce, with respect to any portion of GPC’s share of
the total Project investment or GPC’s associated financing costs in excess of
the 6% threshold for any six-month VCM reporting period, its intention not to
submit such portion to the GPSC for approval for recovery in GPC’s rates
(except, with respect to subclauses (2) (i) and (2)(ii), the $694,000,000 of its
share of the total Project investment incurred during the six-month VCM
reporting period covered by GPC’s Nineteenth Semi-Annual Construction Monitoring
Report, submitted August 31, 2018, that GPC did not submit to the GPSC for
approval for recovery in GPC’s rates); it being expressly understood and agreed
that any investments or costs constituting the basis of a PAE under this
subsection (2) shall not also support a PAE under subsection (1); provided,
however, that amounts paid by GPC under Section 7.11 of the Ownership
Participation Agreement to cover costs that would otherwise be borne by a
non-GPC Participating Party shall not be taken into account for purposes of
determining whether a PAE has occurred under this Section 2.1(a)(iii) and shall
not count towards the 6% threshold for any six-month VCM reporting period;

 

1.2                               Section 2.1(a)(iv) of the Agreement and
Amendment is deleted and replaced with the following (the flush proviso
following section 2.1(a)(iv) is unmodified):

 

(iv)                              a cumulative increase in the estimated
construction schedule for the Project, as reported to the Parties by SNC, that
increases the construction schedule by an amount equal to or greater than one
(1) year in excess of the longer of (x) the estimated construction schedule
reported by GPC in VCM 17 (Commercial Operation dates of November 2021 for Unit
3 and November 2022 for Unit 4) and approved by the GPSC or (y) the longest of
any estimated construction schedule approved by the Participating Parties owning
at least an aggregate ninety percent (90%) Ownership Interest in the Additional
Units in connection with a PAE (for example, if a PAE occurs for a cumulative
increase in the estimated schedule for the Project, as reported to the Parties
by SNC, of twelve months or more over the VCM 17 estimated schedule and the
Participating Parties owning at least an aggregate ninety percent (90%)
Ownership Interest in the Additional Units voted to continue or defer the
Project, if the estimated schedule for the Project, as

 

2

--------------------------------------------------------------------------------



 

reported to the Parties by SNC, later increases on a cumulative basis by an
additional twelve months or more, the later twelve-month or more increase shall
constitute its own separate, additional PAE event).

 

For purposes of this Section 2.1(a)(iv), the phrase “as reported to the Parties
by SNC,” shall mean, without duplication: (1) a written notice to the Parties
executed by the Chief Executive Officer or Executive Vice President of SNC
including such estimated construction schedule for the Project, or (2) a formal
presentation by SNC or GPC for vote of the Parties of a proposed budget
containing such estimated construction schedule for the Project for approval in
accordance with the Ownership Participation Agreement, or (3) a filing by GPC
with the GPSC including such estimated construction schedule for the Project; it
being expressly understood and agreed that any estimated construction schedule
for the Project can only constitute the basis for one PAE despite the multiple
ways/times it may be reported to the Parties by SNC;

 

1.3                               Section 2.12 of the Agreement and Amendment is
modified as follows:

 

(a)                                 Section 2.12(a) is amended to delete the
third paragraph and replace it with the following: “[Insert description of each
PAE event to which the Ballot relates.  For any PAE under 2.1(a)(iii), the
description shall include the specific dollar amount of investment, financing
costs or both that is the basis of the PAE.  For any PAE under 2.1(a)(iv), the
description shall include the new estimated Commercial Operation dates that are
the basis of the PAE.]”

 

(b)                                 Section 2.12(b) is amended to delete the
first sentence and replace it with the following: “Each Party shall have fifteen
(15) business days from its receipt of the Ballot to return a properly completed
and executed Ballot to each of the other Parties (the “Ballot Deadline”).”

 

(c)                                  Section 2.12(d) is amended by adding the
following to the end before the period: “; provided, however, in the event that
Parties holding more than fifty percent (50%) of the Ownership Interest in the
Additional Units vote to continue the Project, the Chief Executive Officer or
Executive Vice President of GPC will direct the Chief Executive Officer or
Executive Vice President of SNC to continue diligent performance of work for a
period of thirty (30) days after expiration of the authorization period
described in Section 2.12(c). During such thirty (30) day period, the Parties
will negotiate in good faith regarding terms of the resumption of the Project.
If at the conclusion of the extension period, the Parties holding an aggregate
ninety percent (90%) or more of the Ownership Interest in the Additional Units
do not agree to continue the Project, the Chief Executive Officer or Executive
Vice President of GPC will direct the Chief Executive Officer or Executive Vice
President of SNC to commence and have completed on behalf of the Parties the
orderly termination of Project work, and the Parties who originally voted to
continue the Project (“Voting Owners”) shall reimburse the Parties who
originally did not vote to continue the Project (“Non-Voting Owners”) for such
Non-Voting Owners’ portion of incremental Costs of Construction during such
thirty (30) day period.”

 

3

--------------------------------------------------------------------------------



 

1.4                               Section 3.1 of the Agreement and Amendment is
deleted and replaced with the following:

 

Section 3.1                                    No Unilateral Deferral Rights. No
Party shall have a unilateral right to defer the Project. Any provision of the
Development Agreement or Ownership Participation Agreement that implies that GPC
has a unilateral right to defer the Project shall be interpreted to give effect
to the first sentence of this Section 3.1.

 

Section 2.0                                   Amendments to Ownership
Participation Agreement.

 

2.1                               Section 5.3(b) of the Ownership Participation
Agreement is amended to replace the first sentence with the following: “GPC may
in its sole discretion elect to cancel the Project at any time.”

 

2.2                               Article V is amended by adding a new
Section 5.9 as follows:

 

Section 5.9                                    Project Advisors. KPMG will be
retained on behalf of the Participating Parties in accordance with the
engagement letter executed with KPMG on July 24, 2018, to consult, advise and
report to the Participating Parties on issues pertaining to (1) project
management and controls, (2) organizational controls, (3) commercial management
plans, and (4) interim project reports. KPMG will remain as project advisors
until the earlier of: (1) KPMG is released by the Participating Parties owning
at least an aggregate 67% Ownership Interest in the Additional Units or (2) the
Commercial Operation of both Additional Units. If KPMG is no longer able or
willing to fulfill such role they shall be replaced with an equivalent
nationally recognized construction management group.

 

2.3                               Section 7.4 of the Ownership Participation
Agreement is amended as follows:

 

(a)                                 Section 7.4(a) is amended by adding the
parenthetical “(except as provided in Section 7.11)” in the first sentence after
the phrase “in proportion to their respective Ownership Interests in such
Additional Units” and before the phrase “in accordance with the further
provisions of this Section 7.4;”:

 

(b)                                 Section 7.4 is amended by adding the
following new Section 7.4(h):

 

(h)                                 To the extent Cost of Construction on an
Additional Unit is less than the VCM 19 Forecast for that Additional Unit and
achieves the 29+ Month Schedule as to that Additional Unit, GPC shall be
entitled to 60.7% of the savings on the Additional Unit and the other
Participating Parties will share 39.3% of the savings on the Additional Unit on
a pro rata basis according to their Ownership Interests.

 

2.4                               Article VII of the Ownership Participation
Agreement is amended by adding the following new Section 7.11 at the end:

 

Section 7.11                             Alternative Contribution Percentages.
Notwithstanding Sections 5.4 and 7.4 of this Agreement, but without limiting the
application of such sections to allocation of the Cost of Construction to the
extent not addressed by this Section 7.11, the provisions of this Section 7.11
shall apply for purposes of determining the Participating

 

4

--------------------------------------------------------------------------------



 

Parties’ payment responsibilities for the portion of costs addressed by this
Section 7.11.

 

(a)                                 Consistent with Sections 5.4 and 7.4, each
Participating Party will pay its share of Qualifying Construction Costs up to
the VCM 19 Forecast plus $800 million according to their Ownership Interests.

 

(b)                                 In the event the estimate at completion is
revised and exceeds the VCM 19 Forecast by more than $800 million, GPC will pay:

 

(i)                                     55.7% of actual Qualifying Construction
Costs between the VCM 19 Forecast plus an additional $800 million and the VCM 19
Forecast plus an additional $1.6 billion; and the other Participating Parties
will share 44.3% of such costs on a pro rata basis according to their Ownership
Interests. For the avoidance of doubt GPC shall be obligated to pay up to $80
million of the other Participating Parties’ share of costs in the aggregate
under this Section 7.11(b)(i).

 

(ii)                                  65.7% of the Qualifying Construction Costs
between amounts greater than the VCM 19 Forecast plus an additional $1.6 billion
and the VCM 19 Forecast plus an additional $2.1 billion, and the other
Participating Parties will share 34.3% of such costs on a pro rata basis
according to their Ownership Interests. For the avoidance of doubt GPC shall be
obligated to pay up to $100 million of the other Participating Parties’ share of
costs in the aggregate under this Section 7.11(b)(ii).

 

(c)                                  In the event the estimate at completion is
revised and exceeds the VCM 19 Forecast plus $2.1 billion, each of the
Participating Parties shall have a one-time option to be exercised or not at the
time the budget forecast first shows the budget exceeding the VCM 19 Forecast
plus $2.1 billion to tender a portion of its Ownership Interest to GPC in
exchange for GPC’s agreement to pay 100% of such Participating Party’s remaining
share of Cost of Construction in excess of the VCM 19 Forecast plus $2.1
billion.

 

(i)                                     In order to make an effective tender of
its interest, a Participating Party must provide GPC with evidence that each
lender, off taker or other party with an interest in a Participating Party’s
interest in the Additional Units has approved the conveyance of such interest in
the Additional Units to GPC under this Section 7.11(c) and has agreed to release
any liens relating to the interest to be conveyed to GPC.

 

(ii)                                  The Ownership Interest to be conveyed from
the tendering Participating Party to GPC shall be calculated based on each
Participating Party’s share of Cost of Construction paid at the Commercial
Operation date of Unit 4 divided by the total Cost of Construction paid by all
Participating Parties at Commercial Operation date of Unit 4. In order to
reconcile Ownership Interests to total Cost of Construction paid by each
Participating Party, such interests shall be conveyed by the tendering
Participating Party free and clear of all encumbrances or clouds on title,

 

5

--------------------------------------------------------------------------------



 

within 180 days of the Commercial Operation date of Unit 4. For purposes of the
calculation to be done to determine the Ownership Interest to be conveyed the
actual Cost of Construction of the Additional Units as of the Commercial
Operation Date of Unit 4 shall be used.

 

(iii) GPC shall have the option of canceling the Project in lieu of accepting an
offer under this Section 7.11(c).

 

(iv)                              If one or more Participating Parties exercise
the option set forth in this Section 7.11(c) and GPC does not exercise its
option of canceling the Project in lieu of such offer, then GPC shall accept
such offer and each Participating Party’s Ownership Interest and right to output
in the Additional Units will be adjusted in accordance with the percentage of
the total Cost of Construction paid by that Participating Party, net of Toshiba
guarantee payments, and each Participating Party shall be credited in the
calculation in Section 7.11(c)(ii) for any Qualifying Construction Costs
payments made by GPC on behalf of such Participating Party in accordance with
Section 7.11(b) as if such payment was a Cost of Construction paid by that
Participating Party, as of Commercial Operation date of Unit 4.

 

(v)                                 Any Participating Party that does not make a
tender under Section 7.11(c) will share Cost of Construction in excess of VCM 19
Forecast plus $2.1 billion according to its Ownership Interest.

 

2.5                               Appendix A of the Ownership Participation
Agreement is amended as follows:

 

(a)                                 A new definition for “29+ Month Schedule” is
added as follows:

 

“29+ Month Schedule” means a schedule achieving Commercial Operation occurring
on or before November 30, 2021 for Unit 3 and November 30, 2022 for Unit 4.

 

(b)                                 A new definition for “Force Majeure Event”
is added as follows:

 

“Force Majeure Event” means any event or circumstance to the extent that it:
(a) prevents or materially delays or materially increases the costs of the
performance of work in connection with the Project (whether by GPC, Southern
Nuclear Operating Company, Inc., or any contractors or subcontractors) or the
performance of any GPC or Southern Nuclear Operating Company, Inc. obligation in
connection with the various Project ownership and agency agreements; (b) is
beyond the reasonable control of and not the result of the fault or negligence
of GPC or Southern Nuclear Operating Company, Inc.; and (c) could not have been
prevented by GPC’s or Southern Nuclear Operating Company, Inc.’s exercise of
reasonable diligence. To the extent that the preceding conditions are satisfied,
Force Majeure Events include the following events or circumstances: (i) war,
civil insurrection, riots, sabotage, acts of terrorism; (ii) acts of God,
including flash floods, hurricanes, tornadoes, typhoons, lightning strikes,
earthquakes and the like; (iii) epidemics, quarantines, embargoes, trade

 

6

--------------------------------------------------------------------------------



 

disputes, blockades; (iv) labor disputes, strikes, labor shortages;
(v) governmental actions or inactions (or significant delays associated with
issuance of such actions) that affect the licensing, completion, startup,
operations, or financing of the Project; (vi) changes in laws or regulations
governing the Project; (vii) significant market fluctuations; (viii) bankruptcy
or abandonment by contractors or subcontractors; (ix) significant supply chain
disruptions, including shortages of equipment and materials; (x) administrative
proceedings or litigation regarding ITAAC or other regulatory challenges to
commencement of operation of the Project.

 

(c)                                  A new definition for “Project” is added as
follows:

 

“Project” means the construction, completion, testing, startup and
pre-operational turnover of the Additional Units.

 

(d)                                 A new definition for “Qualifying
Construction Costs” is added as follows:

 

“Qualifying Construction Costs” means all Cost of Construction payable under
this Agreement, provided however that Qualifying Construction Costs do not
include: (i) costs that are the result of a Force Majeure Event, (ii) legal fees
and legal expenses incurred due to litigation with contractors or subcontractors
that are not subsidiaries or affiliates of Southern Company, and (iii) costs
caused by non-GPC Participating Party requests, except for the exercise of a
right to vote granted under this Agreement, that increase Costs of Construction
by $100,000 or more.

 

(e)                                  A new definition for “Unit 3” is added as
follows:

 

“Unit 3” means the Additional Unit referred to in VCM 19 as “Unit 3.”

 

(f)                                   A new definition for “Unit 4” is added as
follows:

 

“Unit 4” means the Additional Unit referred to in VCM 19 as “Unit 4.”

 

(g)                                 A new definition for “VCM 19” is added as
follows:

 

“VCM 19” means GPC’s Nineteenth Semi-Annual Construction Monitoring Report,
submitted August 31, 2018.

 

(h)                                 A new definition for “VCM 19 Forecast” is
added as follows:

 

“VCM 19 Forecast” means the total project cost of which GPC’s share is $8.4
billion.

 

Section 3.0                                                           Amendment
to Development Agreement

 

3.1                               Section 3.8 of the Development Agreement is
reinserted and shall read as follows:

 

7

--------------------------------------------------------------------------------



 

3.8                               Cancellation. GPC may in its sole discretion
elect to cancel the construction, completion, testing, startup and
pre-operational turnover of the Additional Units at any time.

 

Section 4.0                                                           Amendments
to Operating Agreement

 

4.1                               Article IV of the Operating Agreement is
amended to add a Section 4.7 as follows:

 

Section 4.7                                    Production Tax Credits.

 

(a)                                 Each non-GPC Participating Party shall have
the option to sell to GPC, at the applicable purchase price specified below, up
to 100% of such Participating Party’s production tax credits available under
Section 45J of the Internal Revenue Code (“PTCs”) earned in any given calendar
month in connection with the energy output from the Additional Units.

 

The applicable purchase price for a non-GPC Participating Party’s PTCs earned in
any calendar month shall be determined as follows:

 

(i)                                     If the total Cost of Construction (as
that term is defined in the Additional Units Ownership Agreement) for both
Additional Units, as determined at Commercial Operation of the second Additional
Unit to reach Commercial Operation, is:

 

(1) less than or equal to the VCM 19 Forecast (as that term is defined in the
Additional Units Ownership Agreement), the purchase price will be the amount
equal to the product of the aggregate value of the PTCs earned in such month to
be sold to GPC as determined under Section 45J(a) of the Internal Revenue Code
(the “Monthly PTC Value”) multiplied by 0.88.

 

(2) greater than the VCM 19 Forecast and less than the VCM 19 Forecast plus
$300,000,000, the purchase price will be the amount equal to the Monthly PTC
Value multiplied by 0.91.

 

(3) greater than or equal to VCM 19 Forecast plus $300,000,000 and less than VCM
19 Forecast plus $600,000,000, the purchase price will be the amount equal to
the Monthly PTC Value multiplied by 0.95.

 

(4) greater than or equal to VCM 19 Forecast plus $600,000,000, purchase price
will be the amount equal to the Monthly PTC Value multiplied by 0.98.

 

(ii)                                  For purposes of determining the applicable
purchase price after Commercial Operation of the first Additional Unit to reach
Commercial Operation but before Commercial Operation of the second Additional
Unit to reach Commercial Operation, the purchase price for any PTCs earned on
energy generated from the first Additional Unit in any

 

8

--------------------------------------------------------------------------------



 

calendar month will be calculated based on the actual Cost of Construction (as
that term is defined in the Additional Units Ownership Agreement) for the first
Additional Unit and the then-current budget for remaining Cost of Construction
to reach Commercial Operation of the second Additional Unit (an “Interim
Completion Estimate”). Following Commercial Operation of the second Additional
Unit, GPC and each Participating Party selling PTCs pursuant to this
Section 4.7(a)(ii) shall determine the actual total Cost of Construction (as
that term is defined in the Additional Units Ownership Agreement) for both
Additional Units and, if such total actual Cost of Construction differs from any
Interim Completion Estimate, GPC shall pay to any selling Participating Party,
or any selling Participating Party shall pay to GPC, as applicable, the
difference between any purchase price for PTCs determined based on an Interim
Completion Estimate under this Section 4.7(a)(ii) and the amount that the
purchase price for such PTCs would have been had it been calculated based on the
actual total Cost of Construction for both Additional Units.

 

(b)                                 All purchases by GPC of PTCs under this
Section 4.7 shall occur during the calendar month following the calendar month
in which such PTCs were earned.

 

(c)                                  As a condition to any obligation by GPC to
purchase and make payment for a Participating Party’s PTCs under this
Section 4.7 in any given month, the Participating Party shall provide GPC with
(i) documentation evidencing a transfer by such Participating Party to GPC
(effective upon payment) of all right, interest and entitlement to such PTCs
free of all liens and other encumbrances, and (ii) an affidavit by an officer of
the Participating Party warranting that the Participating Party has not
transferred any right, interest or entitlement to such PTCs to any other Person
and the transfer to GPC all of the Participating Party’s right, interest and
entitlement as to such PTCs is free and clear of all liens and without breach of
any agreements.  The actual transfer of PTCs from the Participating Party to GPC
shall be effected as provided in Section 45J of the Internal Revenue Code and
all applicable regulations and guidance issued by the Internal Revenue Service
or the Department of the Treasury with respect thereto as may be in effect from
time to time.

 

(d)                                 With respect to any transfer of PTCs by a
Participating Party to GPC contemplated by this Section 4.7, GPC and the
Participating Party shall cooperate and consult with each other regarding, and
take all actions required under Section 45J of the Internal Revenue Code and all
applicable regulations and guidance issued by the Internal Revenue Service or
the Department of the Treasury with respect thereto as may be in effect from
time to time, for the Participating Party to timely elect the application of
Section 45J(e) of the Internal Revenue Code with respect to such PTCs so that
GPC shall be treated as the taxpayer with respect to such PTCs in accordance
with Section 45J(e) of the Internal Revenue Code.

 

(e)                                  For purposes of this Section 4.7, each
non-GPC Participating Party

 

9

--------------------------------------------------------------------------------



 

represents and warrants that it is a “qualified public entity” under
Section 45J(e)(2)(A) of the Internal Revenue Code, and GPC represents and
warrants that it is an “eligible project partner” under Section 45J(e)(2)(B) of
the Internal Revenue Code.

 

(f)                                   GPC’s obligation under this Section 4.7
will only apply to MEAG Power SPVJ, LLC’s PTCs remaining following any GPC
purchases of MEAG Power SPVJ, LLC’s PTCs under a separate agreement between GPC
and MEAG.

 

SECTION 5.0                                          Miscellaneous.

 

Section 5.1                                    Defined
Terms.                               Capitalized terms used in this Global
Amendment and not defined in this Global Amendment have the meanings assigned in
the respective Additional Units Agreements.

 

Section 5.2                                    Counterparts.  This Global
Amendment may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.  Further, the signatures of the duly authorized
representatives of each Party hereto need not be contemporaneous and shall be
deemed effective if exchanged by electronic transfer between the Parties hereto
or their respective designees, including transmittal by facsimile or electronic
mail.

 

Section 5.3                                    Governing Law.  The validity,
interpretation, and performance of this Global Amendment and each of its
provisions shall be governed by the internal laws of the State of Georgia.

 

Section 5.4                                    Severability.  If any provision
of this Global Amendment is declared by any regulator or court of competent
jurisdiction to be invalid or unenforceable, the balance of this Global
Amendment shall remain in effect, and this Global Amendment shall be interpreted
so as to give full effect to its effective terms and still be valid and
enforceable.

 

Section 5.5                                    Headings.  Headings appearing
herein are used solely for convenience and are not intended to affect the
interpretation of any provision of this Global Amendment.

 

Section 5.6                                    Beneficiaries.  This Global
Amendment is entered into for the sole benefit of the Parties, and except as may
be specifically provided herein, no other person shall be a direct or indirect
beneficiary of, or shall have any direct or indirect cause of action or claim in
connection with, this Global Amendment.

 

Section 5.7                                    Ratification.  As amended by this
Global Amendment, the Agreement and Amendment, the Ownership Participation
Agreement and the Operating Agreement remain in full force and effect.

 

[Remainder of page left blank intentionally.]

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have duly executed this Global Amendment as of
the date first above written.

 

Signed, sealed and delivered in the presence of:

 

GEORGIA POWER COMPANY

 

 

 

 

 

 

 

 

/s/ Melanie Burks

 

By:

/s/ Chris Cummiskey

Witness

 

Name:

Chris Cummiskey

/s/ Cheryl K. Smiley

 

Title:

EVP, External Affairs & Nuclear Development

Notary Public

 

 

 

My Commission expires:

Feb. 27, 2020

 

Attest:

/s/ Meredith M. Lackey

 

 

Its:

SVP, General Counsel & Corporate Secretary

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

OGLETHORPE POWER CORPORATION

 

 

(AN ELECTRIC MEMBERSHIP CORPORATION)

 

 

 

 

 

 

 

/s/ Elizabeth B. Higgins

 

By:

/s/ Michael L. Smith

Witness

 

Name:

Michael L. Smith

/s/ Jean L. Wheeler

 

Title:

President and CEO

Notary Public

 

 

 

My Commission expires:

May 7, 2020

 

Attest:

/s/ Kimberly D. Adams

 

 

Its:

Secretary

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA

 

 

 

 

 

 

/s/ Deborah Diaz

 

By:

/s/ James E. Fuller

Witness

 

Name:

James E. Fuller

/s/ Cindy R. Carter

 

Title:

President and Chief Executive Officer

Notary Public

 

 

 

My Commission expires:

Jan. 26, 2021

 

Attest:

/s/ Pete M. Degnan

 

 

 

Its:

Sr. Vice President & General Counsel

 

 

(CORPORATE SEAL)

 

 

[Global Amendment signature page 1]

 

--------------------------------------------------------------------------------



 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPVJ, LLC

 

 

 

 

 

 

By:

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, its sole member

 

 

 

 

 

 

 

/s/ Deborah Diaz

 

By:

/s/ James E. Fuller

Witness

 

Name:

James E. Fuller

/s/ Cindy R. Carter

 

Title:

President & Chief Executive Officer

Notary Public

 

 

 

My Commission expires:

Jan. 26, 2021

 

Attest:

/s/ Pete M. Degnan

 

 

Its:

Sr. Vice President and General Counsel

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPVM, LLC

 

 

 

 

 

 

By:

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, its sole member

 

 

 

 

/s/ Deborah Diaz

 

By:

/s/ James E. Fuller

Witness

 

Name:

James E. Fuller

/s/ Cindy R. Carter

 

Title:

President & Chief Executive Officer

Notary Public

 

 

 

My Commission expires:

Jan. 26, 2021

 

Attest:

/s/ Peter M. Degnan

 

 

 

Its:

Sr. Vice President and General Counsel

 

 

(CORPORATE SEAL)

 

 

 

 

Signed, sealed and delivered in the presence of:

 

MEAG POWER SPVP, LLC

 

 

 

 

 

 

 

 

 

 

By:

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, its sole member

 

 

 

 

/s/ Deborah Diaz

 

By:

/s/ James E. Fuller

Witness

 

Name:

James E. Fuller

/s/ Cindy R. Carter

 

Title:

President & Chief Executive Officer

Notary Public

 

 

 

My Commission expires:

Jan. 26, 2021

 

Attest:

/s/ Pete M. Degnan

 

 

Its:

Sr. Vice President and General Counsel

 

 

(CORPORATE SEAL)

 

[Global Amendment signature page 2]

 

--------------------------------------------------------------------------------



 

 

 

Signed, sealed and delivered in the presence of:

 

CITY OF DALTON, GEORGIA

 

 

 

BY: BOARD OF WATER, LIGHT AND

 

 

 

SINKING FUND COMMISSIONERS

 

 

 

D/B/A DALTON UTILITIES

 

 

 

 

/s/ Mark Buckner

 

By:

/s/Tom Bundros

Witness

 

Name:

Tom Bundros

/s/ Pam Witherow

 

Title:

CEO

Notary Public

 

 

 

My Commission expires:

May 13, 2019

 

Attest:

/s/ John Thomas

 

 

Its:

Chief Energy Officer

 

 

(CORPORATE SEAL)

 

 

[Global Amendment signature page 3]

 

--------------------------------------------------------------------------------



 

APPENDIX A

ADDITIONAL UNITS AGREEMENTS

 

1.             Plant Vogtle Owners Agreement Authorizing Development,
Construction, Licensing and Operation of Additional Generating Units, among GPC,
OPC, MEAG and Dalton, dated as of May 13, 2005

 

a.       MEAG Side Letter, dated as of May 13, 2005

 

b.       Amendment No. 1, dated as of April 21, 2006

 

c.       Agreement as to Typographical Error, dated as of April 19, 2007

 

d.       Amendment No. 2, dated as of April 8, 2008

 

e.       First Addendum to Development Agreement, dated as of April 8, 2008

 

f.       Agreement and Amendment No. 3, among the original parties and the MEAG
SPVs, dated as of February 20, 2014

 

2.             Additional Units Ownership Participation Agreement, among GPC,
OPC, MEAG and Dalton, dated as of April 21, 2006, recorded in Burke County,
Georgia

 

a.       Letter regarding Clarification of Section 4.2(f), dated as of April 5,
2008

 

b.       Amendment No. 1, dated as of April 8, 2008

 

c.       Side Letter regarding delivery of Construction Budget, dated as of
June 18, 2009

 

d.       Agreement and Amendment No. 2, among the original parties and the MEAG
SPVs, dated as of February 20, 2014

 

e.       Owners Consent to Assignment and Direct Agreement and Amendment, by and
among the parties and PNC Bank, National Association, doing business as Midland
Loan Services, a division of PNC Bank, National Association, dated as of
February 20, 2014

 

3.             Side Letter regarding Designation of SNC as Agent for Development
Agreement Activities, dated as of July 28, 2006

 

4.             Side Letter regarding Designation of SNC as Agent for
Procurement, Contract Management, Construction and Pre-Operation Activities,
dated as of July 30, 2008

 

a.       Amendment to Side Letter, dated January 24, 2018

 

Global Amendment

Page A-1

 

--------------------------------------------------------------------------------



 

5.             Amended and Restated Operating Agreement, among GPC, OPC, MEAG
and Dalton, dated as of April 21, 2006, recorded in Burke County, Georgia

 

 

a.       Amendment No. 1, dated as of April 8, 2008

 

b.       Agreement and Amendment No. 2, dated February 20, 2014

 

6.             Second Amended and Restated Nuclear Managing Board Agreement,
among GPC, OPC, MEAG and Dalton, dated as of April 21, 2006

 

a.       Amendment No. 1, dated as of April 8, 2008

 

b.       Agreement and Amendment No. 2, dated as of February 20, 2014

 

7.             Amended and Restated Nuclear Operating Agreement, between GPC and
Southern Nuclear Operating Company, Inc., dated as of April 21, 2006

 

8.             Declaration of Covenants and Cross-Easements for Vogtle
Additional Units, made by GPC, OPC, MEAG and Dalton, dated as of April 21, 2006,
recorded in Burke County, Georgia

 

a.       Amendment, dated December 18, 2013

 

9.             Omnibus Amendment Regarding Plant Vogtle Additional Units
Description among GPC, OPC, MEAG and Dalton, dated December 1, 2013, as filed in
Burke County

 

10.          Joint Defense Agreement — Licensing of Additional Vogtle Units,
dated as of January 11, 2007, by and among SNC, Balch & Bingham, LLP, GPC,
Troutman Sanders LLP, OPC, Sutherland Asbill & Brennan LLP, MEAG, Alston & Bird,
LLP, Dalton and Minor, Bell & Neal

 

11.          Letter Agreement regarding Agency Authority under Plant Agreements,
dated September 3, 2009

 

12.          Agreement Regarding Additional Participating Party Rights and
Amendment No. 3 to Plant Alvin W. Vogtle Additional Units Ownership
Participation Agreement and Amendment No. 4 to Plant Vogtle Owners Agreement
Authorizing Development, Construction, Licensing and Operation of Additional
Generating Units, dated November 2, 2017, among GPC, OPC, MEAG, the MEAG SPVs
and Dalton (as amended, the “Agreement and Amendment”)

 

a.       First Amendment, dated August 31, 2018

 

Global Amendment

Page A-2

 

--------------------------------------------------------------------------------